Title: Extract from a Boston Newspaper, [after 4 December 1777]
From: Austin, Jonathan Loring
To: 


[After December 4, 1777]
In a Letter from Philadelphia, giving an Account of the Battle at Brandywine, between the Armies of Generals Washington and Howe, is the following Passage.
“A great Number of French Officers were in the Action. The Marquis de la Fayette, that most accomplish’d Youth, behaved with a Bravery equal to his noble Birth and amiable Character. The Polish Count Pulawski with a Party of light Horse rode up to reconnoitre the Enemy within Pistol-shot of their Front. The Chevalier du Plessis, who is one of General Knox’s Family, had three Balls thro’ his Hat. Young Fleuri’s Horse was killed under him. He shew’d so much Bravery, and was so useful in rallying the Troops, that the Congress have made him a Present of another. I should not do Justice if I did not add that the French Officers in general behaved extremely well.”
The above is printed in a Boston Gazette of Oct. 2. 1777.
